Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because the abstract should be in narrative form and generally limited to a single paragraph preferably within the range of 50 to 150 words in length. 
Correction is required.  See MPEP § 608.01(b).
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a laser assembly in claim 1,15, having structural limitation in PG pub para [0058].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “the two-dimensional surface plot”, “the display”;
Claim 22 recites the limitation “the real-time activity”.
There is insufficient antecedent basis for this limitation in the claim.
Depending claims inherits those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-22 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Adamson (US 2020/0315499 A1).
Regarding claim 21, Adamson teaches a method of displaying activity of a tympanic membrane of a patient on a display of an otoscope: 
illuminating a grid array of dots on the tympanic membrane (optical detection modality [0058] may include a swept source laser [0082], takes measurement from a 2D array of points thus illuminating a grid array of dots);
applying a stimulus to the tympanic membrane [0058];
measuring, in response to the stimulus, changes in distance between each dot of the grid array of dots projected on the tympanic membrane and a center dot of the grid array of dots (measuring displacement at points of a two-dimensional array of points which include displacement of a center dot [0058]);
constructing a topographical surface plot from the two-dimensional surface plot [0050-58];
displaying, on the display, the tympanic membrane (real time images [0056] Fig.3 [0089] [0166-0167]) and the topographical surface plot ([0050-58]).

Regarding claim 22, Adamson teaches method further comprising activity of the tympanic membrane in real-time and displaying, on the display, a real time activity (Fig.2-3, [0056] [0089]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Adamson in view of Shirrod (US 5714832).
Regarding claim 23, Adamson teaches limitation stated above, and displaying real time image of eardrum surface [0089], however, does not explicitly mentioning recording the response of the tympanic membrane to the stimulus.
Shirrod in the art of otoscopy, teaches the tympanic membrane of the patients can be viewed by the physician and recorded in real time Col.6:18-23.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Adamson to include method of recording the activity (Adamson’s stimulus) of the tympanic membrane, such as that taught by Shirrod, to save the recording data as part of patient’s medical record Col.6:38-41.

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention of independent claims 1, 8, 15 recites:
“an otoscope comprising… a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient…wherein the display is configured to display the tympanic membrane in true color and a two-dimensional interpolated surface plot representing activity of the tympanic membrane in response to the stimulus”;
“an otoscope comprising… a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient, the laser assembly including a laser diode, a diffraction grating, a first lens positioned on a first side of the diffraction grating, and second lens positioned on a second, opposite side of the diffraction grating, the first lens being positioned between the laser diode and the diffraction grating and being a collimating lens, the second lens being a convex lens…a microprocessor configured to measure activity of the tympanic membrane in response to the stimulus applied by the pump based on the changes in distance between each dot of the grid array…;
“an otoscope comprising… a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient…”.
Adamson (US20200315499A1) teaches a system for measuring acoustic impedance of a middle ear which the system includes an audio source operable to generate a sound stimulus, the sound stimulus effective to induce motion of an eardrum of the ear, an optical detection modality configured to measure displacements at points of a two-dimensional array of points on the eardrum in response to the sound stimulus and a microphone operable to measure pressure of the sound stimulus on the ear drum, the system may include imaging head with a handheld endoscope with a disposable speculum (otoscope), a pump controllably coupled to a processor, however does not teach nor suggest the structure of an otoscope comprising:
“a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient…wherein the display is configured to display the tympanic membrane in true color and a two-dimensional interpolated surface plot representing activity of the tympanic membrane in response to the stimulus”;
“a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient, the laser assembly including a laser diode, a diffraction grating, a first lens positioned on a first side of the diffraction grating, and second lens positioned on a second, opposite side of the diffraction grating, the first lens being positioned between the laser diode and the diffraction grating and being a collimating lens, the second lens being a convex lens…a microprocessor configured to measure activity of the tympanic membrane in response to the stimulus applied by the pump based on the changes in distance between each dot of the grid array…;
“a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient…”;
as in the context of independent claims 1, 8, 15. 


Zheng et al (IDS item 33 submitted 06/01/2022) teaches an experimental and modeling study of human tympanic membrane motion in the presence of middle ear liquid, including experimental procedure, result and analysis of the moton of the tympanic membrane measured by SLDV under no liquid, 0.3ml 0.6ml middle ear liquid simulation of varies frequency (8kHz which applicant referenced in Fig.10), however, Zheng et al does not teach nor suggest the structure of an otoscope comprising:
“a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient…wherein the display is configured to display the tympanic membrane in true color and a two-dimensional interpolated surface plot representing activity of the tympanic membrane in response to the stimulus”;
“a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient, the laser assembly including a laser diode, a diffraction grating, a first lens positioned on a first side of the diffraction grating, and second lens positioned on a second, opposite side of the diffraction grating, the first lens being positioned between the laser diode and the diffraction grating and being a collimating lens, the second lens being a convex lens…a microprocessor configured to measure activity of the tympanic membrane in response to the stimulus applied by the pump based on the changes in distance between each dot of the grid array…;
“a laser assembly at least partially enclosed within the handle configured to selectively project, through the inlet, a grid array of dots on a tympanic membrane of a patient…”;
as in the context of independent claims 1, 8, 15. 

Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795 
/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795